EXHIBIT 10.1

 

CERIDIAN CORPORATION

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES

 

Ceridian Corporation

3311 East Old Shakopee Road

Minneapolis, Minnesota 55425-1640

 

and

 

Douglas C. Neve

(“Executive”)

 

Date:      March 14, 2005

 

RECITALS

 

A.                         Ceridian wishes to obtain the services of Executive
for the duration of this Agreement, and Executive wishes to provide services for
such period.

 

B.                           Ceridian desires reasonable protection of
Ceridian’s Confidential Information (as defined below).

 

C.                           Ceridian desires assurance that Executive will not
compete with Ceridian, engage in recruitment of Ceridian’s employees or make
disparaging statements about Ceridian after termination of employment, and
Executive is willing to refrain from such competition, recruitment and
disparagement.

 

D.                          Executive desires to be assured of a minimum Base
Salary (as defined below) from Ceridian for Executive’s services for the term of
this Agreement.

 

E.                            It is expressly recognized by the parties that
Executive’s acceptance of, and continuance in, Executive’s position with
Ceridian and agreement to be bound by the terms of this Agreement represents a
substantial commitment to Ceridian in terms of Executive’s personal and
professional career and a foregoing of present and future career options by
Executive, for all of which Ceridian receives substantial value.

 

F.                            The parties recognize that a Change of Control (as
defined below) may result in material alteration or diminishment of Executive’s
position and responsibilities and substantially frustrate the purpose of
Executive’s commitment to Ceridian and forbearance of career options.

 

1

--------------------------------------------------------------------------------


 

G.                           The parties recognize that in light of the
above-described commitment and forbearance of career options, it is essential
that, for the benefit of Ceridian and its stockholders, provision be made for
the possibility of a Change of Control Termination (as defined below) in order
to enable Executive to accept and effectively continue in Executive’s position
in the face of inherently disruptive circumstances arising from the possibility
of a Change of Control of Ceridian Corporation (as defined below), although no
such change is now contemplated or foreseen.

 

NOW, THEREFORE, in consideration of Executive’s acceptance of and continuance in
Executive’s employment for the term of this Agreement and the parties’ agreement
to be bound by the terms contained herein, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01                   “Base Salary” shall mean regular cash compensation paid
on a periodic basis exclusive of benefits, bonuses or incentive payments.

 

1.02                        “Board” shall mean the Board of Directors of Parent
Corporation.

 

1.03                        “Ceridian” shall mean Ceridian Corporation, a
Delaware corporation f/k/a New Ceridian Corporation, and, except for purposes of
Section 7.01(b) and (h), and Section 9.02 of Article IX,

 

(a)                                  any Subsidiary (as that term is defined in
Section 1.07); and

 

(b)                                 any successor in interest by way of
consolidation, operation of law, merger or otherwise.

 

1.04                        “Confidential Information” shall mean information or
material of Ceridian which is not generally available to or used by others, or
the utility or value of which is not generally known or recognized as standard
practice, whether or not the underlying details are in the public domain,
including:

 

(a)                                  information or material relating to
Ceridian and its business as conducted or anticipated to be conducted; business
plans; operations; past, current or anticipated services, products or software;
customers or prospective customers; relations with business partners or
prospective business partners; or research, engineering, development,
manufacturing, purchasing, accounting, or marketing activities;

 

(b)                                 information or material relating to
Ceridian’s inventions, improvements, discoveries, “know-how,” technological
developments, or unpublished writings or other works of authorship, or to the
materials, apparatus,

 

2

--------------------------------------------------------------------------------


 

processes, formulae, plans or methods used in the development, manufacture or
marketing of Ceridian’s services, products or software;

 

(c)                                  information on or material relating to
Ceridian which when received is marked as “proprietary,” “private,” or
“confidential;”

 

(d)                                 trade secrets of Ceridian;

 

(e)                                  software of Ceridian in various stages of
development, software designs, web-based solutions, specifications, programming
aids, programming languages, interfaces, visual displays, technical
documentation, user manuals, data files and databases of Ceridian; and

 

(f)                                    any similar information of the type
described above which Ceridian obtained from another party and which Ceridian
treats as or designates as being proprietary, private or confidential, whether
or not owned or developed by Ceridian.

 

Notwithstanding the foregoing, “Confidential Information” does not include any
information which is properly published or in the public domain; provided,
however, that information which is published by or with the aid of Executive
outside the scope of employment or contrary to the requirements of this
Agreement will not be considered to have been properly published, and therefore
will not be in the public domain for purposes of this Agreement.

 

1.05                        “Disability” shall mean the inability of Executive
to perform his or her duties under this Agreement because of illness or
incapacity for a continuous period of six months.

 

1.06                        “Parent Corporation” shall mean Ceridian Corporation
and, except for purposes of Article VIII and Section 9.02 of Article IX, any
successor in interest by way of consolidation, operation of law, merger or
otherwise.  “Parent Corporation” shall not include any Subsidiary.

 

1.07                        “Subsidiary” shall mean:  (a) any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by Parent Corporation
and/or one or more Subsidiaries; and (b) any division or business unit (or
portion thereof) of Parent Corporation or a corporation described in clause (a)
of this Section 1.07.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

EMPLOYMENT, DUTIES AND TERM

 

2.01                  Employment.  Upon the terms and conditions set forth in
this Agreement, Ceridian hereby employs Executive, and Executive accepts such
employment.

 

2.02                   Duties.  Executive shall devote his full-time and best
efforts to Ceridian and to fulfilling the duties of his or her position which
shall include such duties as may from time to time be assigned him or her by
Ceridian, provided that such duties are reasonably consistent with Executive’s
education, experience and background.  Executive shall comply with Ceridian’s
policies and procedures to the extent they are not inconsistent with this
Agreement in which case the provisions of this Agreement prevail.

 

2.03                   Term.  Subject to the provisions of Articles IV and VIII,
this Agreement and Executive’s employment shall continue until March 14, 2008
(the “Initial Term”).  On each anniversary of the Agreement, and subject to the
provisions of Articles IV and VIII, this Agreement and Executive’s employment
shall be automatically extended for an additional one-year period.  For purposes
hereof, the Initial Term, together with any subsequent extensions thereof, are
hereinafter referred to as the “Term.”  Upon the occurrence of a Change of
Control during the Term, all applicable Change of Control protections set forth
herein (including, without limitation, those set forth in Article VII hereof)
shall continue to apply for the 24-month period commencing on the date of the
Change of Control.

 

ARTICLE III

 

COMPENSATION AND EXPENSES

 

3.01                        Base Salary.  For all services rendered under this
Agreement during the Term, Ceridian shall pay Executive a minimum Base Salary,
at no less than the annual rate currently being paid or, if Executive is not
currently in Ceridian’s employ, at the annual rate specified in the written
offer of employment.  If Executive’s salary is increased from time to time
during the term of this Agreement, the increased amount shall be the Base Salary
for the remainder of the term.

 

3.02                        Bonus and Incentive.  Bonus or incentive
compensation shall be at the sole discretion of Ceridian.  Except as otherwise
provided in Article VII, Ceridian shall have the right, in accordance with their
terms, to alter, amend or eliminate any bonus or incentive plans, or Executive’s
participation therein, without compensation to Executive.

 

3.03                        Business Expenses.  Ceridian shall, consistent with
its policies in effect from time to time, bear all ordinary and necessary
business expenses incurred by Executive in performing his or her duties as an
employee of Ceridian, provided that Executive

 

4

--------------------------------------------------------------------------------


 

accounts promptly for such expenses to Ceridian in the manner prescribed from
time to time by Ceridian.

 

ARTICLE IV

 

EARLY TERMINATION

 

4.01                        Early Termination.  This Article shall not apply to
a Change of Control Termination which is governed solely by the provisions of
Article VII, and does not alter the respective continuing obligations of the
parties pursuant to Articles V, VI, and IX.

 

4.02                        Termination for Cause.  Ceridian may terminate this
Agreement and Executive’s employment immediately for cause.  For the purpose
hereof “cause” means:

 

(a)                                  fraud;

 

(b)                                 misrepresentation;

 

(c)                                  theft or embezzlement of Ceridian assets;

 

(d)                                 intentional violations of law involving
moral turpitude;

 

(e)                                  failure to follow Ceridian’s conduct and
ethics policies; and/or

 

(f)                                    the continued failure by Executive to
attempt in good faith to perform his or her duties as reasonably assigned to
Executive pursuant to Section 2.02 of Article II of this Agreement for a period
of 60 days after a written demand for such performance which specifically
identifies the manner in which it is alleged Executive has not attempted in good
faith to perform such duties.

 

In the event of termination for cause pursuant to this Section 4.02, Executive
shall be paid at the usual rate of Executive’s annual Base Salary through the
date of termination specified in any written notice of termination.

 

4.03                        Termination Without Cause.  Either Executive or
Ceridian may terminate this Agreement and Executive’s employment without cause
on at least 75 days’ written notice.  In the event of termination of this
Agreement and of Executive’s employment pursuant to this Section 4.03,
compensation shall be paid as follows:

 

(a)                                  if the notice of termination is given by
Executive, Executive shall be paid at the usual rate of his or her annual Base
Salary through the 75 day notice period;

 

(b)                                 if the notice of termination is given by
Ceridian, (1) Executive shall be paid at the usual rate of his or her annual
Base Salary through the 75 day notice period, however, Ceridian shall have the
option of making termination of the

 

5

--------------------------------------------------------------------------------


 

Agreement and Executive’s employment effective immediately upon notice in which
case Executive shall be paid a lump sum representing the value of 75 days worth
of annual Base Salary; and (2) Executive shall receive, starting within 15 days
after the end of the 75 day notice period, two years’ Base Salary and annual
perquisite cash adder payable, at the sole discretion of Ceridian, in either the
form of a lump sum payment or on a regular payroll period basis.  In addition,
Executive shall receive the bonus, if any, to which Executive would otherwise
have become entitled under all applicable Ceridian annual bonus plans in effect
at the time of termination of this Agreement had Executive remained continuously
employed for the full fiscal year in which termination occurred and continued to
perform his or her duties in the same manner as they were performed immediately
prior to termination, multiplied by a fraction, the numerator of which shall be
the number of whole months Executive was employed in the year in which
termination occurred and the denominator of which is 12. This bonus amount shall
be paid within 15 days after the date such bonus would have been paid had
Executive remained employed for the full fiscal year.  In addition, Ceridian
shall provide or make arrangements for reasonable outplacement services for
Executive based on his or her level within Ceridian. The payment and provision
of the severance payments and benefits provided for in this Section 4.03 are
conditioned upon Executive executing a release, similar to that attached as
Exhibit A, of all claims against Ceridian.

 

4.04                        Termination In The Event of Death or Disability. 
This Agreement shall terminate in the event of death or Disability of Executive.

 

(a)                                  In the event of Executive’s death, Ceridian
shall pay an amount equal to 12 months of Base Salary and annual perquisite cash
adder at the rate in effect at the time of Executive’s death plus the amount
Executive would have received in annual incentive plan bonus for the year in
which the death occurs had “target” goals been achieved.  Such amount shall be
paid (1) to the beneficiary or beneficiaries designated in writing to Ceridian
by Executive, (2) in the absence of such designation to the surviving spouse, or
(3) if there is no surviving spouse, or such surviving spouse disclaims all or
any part, then the full amount, or such disclaimed portion, shall be paid to the
executor, administrator or other personal representative of Executive’s estate. 
The amount shall be paid as a lump sum as soon as practicable following
Ceridian’s receipt of notice of Executive’s death.  All such payments shall be
in addition to any payments due pursuant to Section 4.04(c) below.

 

(b)                                 In the event of Executive’s Disability, Base
Salary shall be terminated as of the end of the month in which the last day of
the six-month period of Executive’s inability to perform his or her duties
occurs.

 

(c)                                  In the event of termination by reason of
Executive’s death or Disability, Ceridian shall pay to Executive any amount
equal to (1) the amount Executive would have received in annual incentive plan
bonus for the year in which

 

6

--------------------------------------------------------------------------------


 

termination occurs had “target” goals been achieved, multiplied by (2) a
fraction, the numerator of which shall be the number of whole months Executive
was employed in the year in which the death or Disability occurred and the
denominator of which is 12.  The amount payable pursuant to this Section 4.04(c)
shall be paid within 15 days after the date such bonus would have been paid had
Executive remained employed for the full fiscal year.

 

4.05                        Retirement.  Executive may terminate this Agreement
and Executive’s employment as a result of Executive decision to retire from
Ceridian.  Executive shall provide Ceridian with at least 75 days’ written
notice of the date upon which Executive intends to retire.  Executive shall be
paid at the usual rate of his annual Base Salary and annual perquisite cash
adder through the date of retirement stipulated in the written notice.

 

4.06                        Long Term Care Insurance.  Ceridian provides
Executive and, if applicable, Executive’s spouse with insurance coverage related
to the payment of certain nursing home and home health care expenses (the “Long
Term Care Policy”).  Ceridian shall continue to pay any remaining premiums under
the Long Term Care Policy for Executive and, if applicable, Executive’s spouse
in the event of (a) Executive’s retirement, (b) Executive’s termination without
cause by Ceridian or (c) a Change of Control Termination.  If Executive’s
termination of employment is as a result of Executive’s death and Executive has
a spouse with a Long Term Care Policy, then Ceridian shall continue to pay any
remaining premiums under the Long Term Care Policy for Executive’s spouse.  For
purposes of this Section 4.06, “continuous service” shall have the meaning set
forth in the Ceridian Corporation Retirement Plan, regardless of whether or not
Executive is eligible to participate in this pension plan.

 

4.07                        Entire Termination Payment.  The compensation
provided for in this Article IV for early termination of this Agreement and
termination pursuant to this Article IV shall constitute Executive’s sole remedy
for such termination.  Executive shall not be entitled to any other termination
or severance payment which may be payable to Executive under any other agreement
between Executive and Ceridian.

 

ARTICLE V

 

CONFIDENTIALITY, DISCLOSURE AND ASSIGNMENT

 

5.01                        Confidentiality.  Executive acknowledges that
Ceridian has taken reasonable measures to preserve the secrecy of its
Confidential Information.  Executive will not, during the term or after the
termination or expiration of this Agreement or his/her employment, publish,
disclose, or utilize in any manner any Confidential Information obtained while
employed by Ceridian.  If Executive leaves the employ of Ceridian, Executive
will not, without Ceridian’s prior written consent, retain or take away any
drawing, writing or other record in any form containing any Confidential
Information.

 

7

--------------------------------------------------------------------------------


 

5.02                        Business Conduct and Ethics. During the term of
employment with Ceridian, Executive will engage in no activity or employment
which may conflict with the interest of Ceridian, and will comply with
Ceridian’s policies and guidelines pertaining to business conduct and ethics.

 

5.03                        Disclosure.  Executive will disclose promptly in
writing to Ceridian all inventions, discoveries, software, writings and other
works of authorship which are conceived, made, discovered, or written jointly or
singly on Ceridian time or on Executive’s own time, providing the invention,
improvement, discovery, software, writing or other work of authorship is capable
of being used by Ceridian in the normal course of business, and all such
inventions, improvements, discoveries, software, writings and other works of
authorship shall belong solely to Ceridian.

 

5.04                        Instruments of Assignment.  Executive will sign and
execute all instruments of assignment and other papers to evidence transfer of
Executive’s entire right, title and interest in such inventions, improvements,
discoveries, software, writings or other works of authorship in Ceridian, at the
request and the expense of Ceridian, and Executive will do all acts and sign all
instruments of assignment and other papers Ceridian may reasonably request
relating to applications for patents, patents, copyrights, and the enforcement
and protection thereof.  If Executive is needed, at any time, to give testimony,
evidence, or opinions in any litigation or proceeding involving any patents or
copyrights or applications for patents or copyrights, both domestic and foreign,
relating to inventions, improvements, discoveries, software, writings or other
works of authorship conceived, developed or reduced to practice by Executive,
Executive agrees to do so, and if Executive leaves the employ of Ceridian,
Ceridian shall pay Executive at a rate mutually agreeable to Executive and
Ceridian, plus reasonable traveling or other expenses.

 

5.05                        Inventions Developed on Executive’s Own Time.  The
two immediately preceding sections entitled “Disclosure” and “Instruments of
Assignment” do not apply to inventions in which a Ceridian claim of any rights
will create a violation of Chapter 181 Minnesota Statutes, Section 181.78,
reproduced below and constituting the written notification of its Subdivision 3.

 

181.78 Agreements; terms relating to inventions

 

Subdivision 1.

 

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer shall not apply to an invention for which no equipment, supplies,
facility or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, and (1) which does not relate
(a) directly to the business of the employer or (b) to the employer’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the employee for the employer.  Any provision which
purports to apply to such an invention is to

 

8

--------------------------------------------------------------------------------


 

that extent against the public policy of this state and is to that extent void
and unenforceable.

 

Subdivision 2.

 

No employer shall require a provision made void and unenforceable by subdivision
1 as a condition of employment or continuing employment.

 

Subdivision 3.

 

IF AN EMPLOYMENT AGREEMENT ENTERED INTO AFTER AUGUST 1, 1977, CONTAINS A
PROVISION REQUIRING THE EMPLOYEE TO ASSIGN OR OFFER TO ASSIGN ANY OF THE
EMPLOYEE’S RIGHTS IN ANY INVENTION TO AN EMPLOYER, THE EMPLOYER MUST ALSO, AT
THE TIME THE AGREEMENT IS MADE, PROVIDE A WRITTEN NOTIFICATION TO THE EMPLOYEE
THAT THE AGREEMENT DOES NOT APPLY TO AN INVENTION FOR WHICH NO EQUIPMENT,
SUPPLIES, FACILITY OR TRADE SECRET INFORMATION OF THE EMPLOYER WAS USED AND
WHICH WAS DEVELOPED ENTIRELY ON THE EMPLOYEE’S OWN TIME, AND (1) WHICH DOES NOT
RELATE (a) DIRECTLY TO THE BUSINESS OF THE EMPLOYER OR (b) TO THE EMPLOYER’S
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR (2) WHICH DOES
NOT RESULT FROM ANY WORK PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER.

 

5.06                        Executive’s Declaration. Executive has no
inventions, data bases, improvements, discoveries, software, writings or other
works of authorship useful to Ceridian in the normal course of business, which
were conceived, made or written prior to the date of this Agreement and which
are excluded from this Agreement.

 

5.07                        Survival.  The obligations of this Article V shall
survive the expiration or termination of this Agreement and Executive’s
employment.

 

ARTICLE VI

 

NON-COMPETITION, NON-RECRUITMENT, AND NON-DISPARAGEMENT

 

6.01                        General.  The parties hereto recognize and agree
that (a) Executive is a senior executive of Ceridian and is a key executive of
Ceridian, (b) Executive has received, and will in the future receive,
substantial amounts of Confidential Information, (c) Ceridian’s business is
conducted on a worldwide basis, and (d) provision for non-competition,
non-recruitment and non-disparagement obligations by Executive is critical to
Ceridian’s continued economic well-being and protection of Ceridian’s
Confidential Information.  In light of these considerations, this Article VI
sets forth the terms and conditions of Executive’s obligations of
non-competition, non-recruitment and non-disparagement subsequent to the
termination of this Agreement and/or Executive’s employment for any reason other
than a Change of Control

 

9

--------------------------------------------------------------------------------


 

Termination.  Section 6.02 and 6.03 of this Agreement shall be of no further
force or effect upon a Change of Control Termination.

 

6.02                        Non-Competition.

 

(a)                                  During the term of this Agreement,
Executive will devote full time and energy to furthering Ceridian’s business and
will not pursue any other business activity without Ceridian’s written consent. 
Unless the obligation is waived or limited by Ceridian in accordance with
subsection (b) of this Section 6.02, Executive agrees that during his or her
employment with Ceridian and for a period of two years following termination of
employment for any reason other than a Change of Control Termination
(“Non-Compete Period”), Executive will not directly or indirectly, alone or as a
partner, officer, director, shareholder or employee of any other firm or entity,
engage in any commercial activity in competition with any part of Ceridian’s
business as conducted as of the date of such termination of employment or with
any part of Ceridian’s contemplated business with respect to which Executive has
Confidential Information.  For purposes of this subsection (a), “shareholder”
shall not include beneficial ownership of less than five percent (5%) of the
combined voting power of all issued and outstanding voting securities of a
publicly held corporation whose stock is traded on a major stock exchange.  Also
for purposes of this subsection (a), “Ceridian’s business” shall include
business conducted by Ceridian or its affiliates and any partnership or joint
venture in which Ceridian or its affiliates is a partner or joint venturer;
provided that, “affiliate” as used in this sentence shall not include any
corporation in which Ceridian has ownership of less than fifteen percent (15%)
of the voting stock.

 

(b)                                 At its sole option Ceridian may, by written
notice to Executive at any time within the Non-Compete Period, waive or limit
the time and/or geographic area in which Executive cannot engage in competitive
activity.

 

(c)                                  During the Non-Compete Period, prior to
accepting employment with or agreeing to provide consulting services to, any
firm or entity which offers competitive products or services, Executive shall
give 30 days prior written notice to Ceridian.  Such written notice shall
describe the firm and the employment or consulting services to be rendered to
the firm or entity, and shall include a copy of the written offer of employment
or engagement of consulting services.  Ceridian’s failure to respond or object
to such notice shall not in any way constitute acquiescence or waiver of
Ceridian’s rights under this Article VI.

 

(d)                                 In the event Executive has provided notice
to Ceridian pursuant to subsection (c) of this Section 6.02 and has not accepted
employment with or agreed to provide consulting services to, any firm or entity
directly as a result of his or her non-competition obligation pursuant to this
Section 6.02, Ceridian shall pay Executive an amount equal to the usual rate of
Executive’s Base Salary in effect at the time of termination on a regular
payroll period basis until the end

 

10

--------------------------------------------------------------------------------


 

of the Non-Compete Period.  There shall be credited against Ceridian’s
obligation to make such payments any other payments made by Ceridian to
Executive pursuant to Article IV of this Agreement.  In the event that Ceridian
elects, pursuant to subsection (b) of this Section 6.02, to waive all or any
portion of the non-competition obligation set forth in subsection (a) hereof, no
payment shall be required by Ceridian with respect to the portion of the
Non-Compete Period which has been waived.

 

(e)                                  In the event Executive fails to provide
notice to Ceridian pursuant to subsection (c) of this Section 6.02 and/or in
anyway violates its non-competition obligation pursuant to Section 6.02,
Ceridian may enforce all of its rights and remedies provided to it under this
Agreement, in law and in equity, and Executive shall be deemed to have expressly
waived any rights he may have had to payments under subsection (d) of this
Section 6.02.

 

6.03                        Non-Recruitment.  During the term of employment and
for a period of two years following termination of employment for any reason
other than a Change of Control Termination, Executive will not directly or
indirectly hire any of Ceridian’s employees, or solicit any of Ceridian’s
employees for the purpose of hiring them or inducing them to leave their
employment with Ceridian, nor will Executive own, manage, operate, join,
control, consult with, participate in the ownership, management, operation or
control of, be employed by, or be connected in any manner with any person or
entity which engages in the conduct proscribed in this Section 6.03.  This
provision shall not preclude Executive from responding to a request (other than
by Executive’s employer) for a reference with respect to an individual’s
employment qualifications.

 

6.04                        Non-Disparagement.  Executive will not, during the
term or after the termination or expiration of this Agreement or Executive’s
employment, make disparaging statements, in any form, about Ceridian, its
officers, directors, agents, employees, products or services which Executive
knows, or has reason to believe, are false or misleading.

 

6.05                        Survival and Enforceability.  The obligations of
this Article VI shall survive the expiration or termination of this Agreement
and Executive’s employment.  Should any provision of this Article VI be held
invalid or illegal, such illegality shall not invalidate the whole of this
Article VI or the Agreement, but, rather, Article VI shall be construed as if it
did not contain the illegal part or narrowed to permit its enforcement, and the
rights and obligations of the parties shall be construed and enforced
accordingly. In furtherance of and not in limitation of the foregoing, Executive
expressly agrees that should the duration of or geographical extent of, or
business activities covered by, any provision of this Article VI be in excess of
that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly be covered.  Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Article VI shall be construed in a
manner that renders its provisions valid and

 

11

--------------------------------------------------------------------------------


 

enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.  This Article VI does not replace and is in addition to
any other agreements Executive may have with Ceridian on the matters addressed
herein.

 

ARTICLE VII

 

CHANGE OF CONTROL

 

7.01                        Definitions.  For purposes of this Article VII, the
following definitions shall be applied:

 

(a)                                  “Benefit Plan” means any formal or informal
plan, program or other arrangement heretofore or hereafter adopted by Ceridian
for the direct or indirect provision of compensation to Executive (including
groups or classes of participants or beneficiaries of which Executive is a
member), whether or not such compensation is deferred, is in the form of cash or
other property or rights, or is in the form of a benefit to or for Executive.

 

(b)           “Change of Control” shall mean the first of the following events
to occur:

 

(1)                                  there is consummated a merger or
consolidation to which Ceridian or any direct or indirect subsidiary of Ceridian
is a party if the merger or consolidation would result in the voting securities
of Ceridian outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) less than
60% of the combined voting power of the securities of Ceridian or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or

 

(2)                                  the direct or indirect beneficial ownership
(as defined in Rule 13d-3 under the Securities Exchange Act of  1934, as amended
(the “Exchange Act”) in the aggregate of securities of Ceridian representing
twenty percent (20%) or more of the total combined voting power of Ceridian’s
then issued and outstanding securities is acquired by any person or entity, or
group of associated persons or entities acting in concert; provided, however,
that for purposes hereof, the following acquisitions shall not constitute a
Change of Control: (A) any acquisition by Ceridian or any of its subsidiaries,
(B) any acquisition directly from Ceridian or any of its subsidiaries, (C) any
acquisition by any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by Ceridian or any corporation controlled by Ceridian,
(D) any acquisition by an underwriter temporarily holding securities pursuant to
an offering of such securities, (E) any acquisition by a corporation owned,
directly or indirectly, by the stockholders of Ceridian in substantially the
same proportions as their ownership of

 

12

--------------------------------------------------------------------------------


 

stock of Ceridian, (F) any acquisition in connection with which, pursuant to
Rule 13d-1 promulgated pursuant to the Exchange Act, the individual, entity or
group is permitted to, and actually does, report its beneficial ownership on
Schedule 13G (or any successor Schedule); provided that, if any such individual,
entity or group subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this paragraph, such individual, entity or group shall be deemed to have first
acquired, on the first date on which such individual, entity or group becomes
required to or does so report on Schedule 13D, beneficial ownership of all of
the voting securities of Ceridian beneficially owned by it on such date, and (G)
any acquisition in connection with a merger or consolidation which, pursuant to
paragraph (1) above, does not constitute a Change of Control; or

 

(3)                                  there is consummated a transaction
contemplated by an agreement for the sale or disposition by Ceridian of all or
substantially all of Ceridian’s assets, other than a sale or disposition by
Ceridian of all or substantially all of Ceridian’s assets to an entity, at least
60% of the combined voting power of the voting securities of which are owned by
stockholders of Ceridian in substantially the same proportions as their
ownership of Ceridian immediately prior to such sale; or

 

(4)                                  the stockholders of Ceridian approve any
plan or proposal for the liquidation of Ceridian; or

 

(5)                                  a change in the composition of the Board
such that the “Continuity Directors” cease for any reason to constitute at least
a majority of the Board.  For purposes of this clause, “Continuity Directors”
means (A) those members of the Board who were directors on the date hereof and
(B) those members of the Board (other than a director whose initial assumption
of office was in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Ceridian) who were elected or appointed by, or on the nomination or
recommendation of, at least a two-thirds (2/3) majority of the then-existing
directors who either were directors on the date hereof or were previously so
elected or appointed; or

 

(6)                                  such other event or transaction as the
Board shall determine constitutes a Change of Control.

 

(c)                                  “Change of Control Compensation” means any
payment or benefit (including any transfer of property) in the nature of
compensation, to or for the benefit of Executive under this Agreement or any
Other Agreement or Benefit Plan, which is considered to be contingent on a
change in the ownership or effective control of Ceridian for purposes of
Section 280G of the Code.

 

13

--------------------------------------------------------------------------------


 

(d)                                 “Change of Control Termination” means, with
respect to Executive, either of the following events occurring on or within two
years after a Change of Control:

 

(1)                                  Termination of Executive’s employment by
Ceridian for any reason other than (A) fraud, (B) theft or embezzlement of
Ceridian assets, (C) intentional violations of law involving moral turpitude, or
(D) failure to follow Ceridian’s conduct and ethics policies; or

 

(2)                                  Termination of employment with Ceridian by
Executive for Good Reason.

 

A Change of Control Termination by Executive shall not, however, include
termination by reason of death or Disability.  A termination of Executive’s
employment by Ceridian shall not constitute a termination described in clauses
(A) through (D) of Section 7.01(d)(1) unless (i) there has been delivered to
Executive by the Board, at least 10 days prior to such termination, a written
notice which specifically identifies conduct described in clauses (A), (B), (C)
or (D) of Section 7.01(d)(1) in which the Board believes Executive has engaged
and provides Executive an opportunity to cure such conduct and (ii) the Board
has duly adopted (following the expiration of the aforementioned cure period) a
resolution, by the affirmative vote of not less than two-thirds (2/3) of the
entire membership of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct described in
clauses (A), (B), (C) or (D) of Section 7.01(d)(1), and specifying the
particulars thereof in detail.  For purposes of this Agreement, Executive’s
employment shall be deemed to have been terminated pursuant to a Change of
Control Termination, if Executive’s employment is terminated by Ceridian other
than for the reasons described in clauses (A) through (D) of Section 7.01(d)(1)
during the pendency of a Potential Change of Control and Executive reasonably
demonstrates that such termination was at the request or direction of a person
or entity who has entered into an agreement, the consummation of which would
result in a Change of Control, or is otherwise in connection with or in
anticipation of a Change of Control (whether or not a Change of Control ever
occurs).  For purposes of this Agreement, in the event of a termination
described in the preceding sentence, a Change of Control will be deemed to have
occurred immediately prior to the termination of Executive’s employment for
purposes of this Agreement.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.  Any reference to a section of the Code shall include the
corresponding section of such Code as from time to time amended.

 

14

--------------------------------------------------------------------------------


 

(f)                                    “Good Reason” means a good faith
determination by Executive, in Executive’s sole and absolute judgment, that any
one or more of the following events has occurred, without Executive’s express
written consent on or after a Change of Control:

 

(1)                                  A change in Executive’s reporting
responsibilities, titles or offices as in effect immediately prior to the Change
of Control, or any removal of Executive from, or any failure to re-elect
Executive to, any of such positions, which has the effect of materially
diminishing Executive’s responsibility or authority  (it being expressly
understood that Executive shall have Good Reason if he ceases to be an executive
officer of a publicly-held corporation);

 

(2)                                  A reduction by Ceridian in Executive’s Base
Salary, bonus opportunity or annual perquisite cash adder as in effect
immediately prior to the Change of Control or as the same may be increased from
time to time thereafter or any failure by Ceridian to pay any portion of
Executive’s compensation when due;

 

(3)                                  Ceridian requiring Executive to be based
anywhere other than within 50 miles of Executive’s job location at the time of
the Change of Control;

 

(4)                                  Without replacement by plans, programs, or
arrangements which, taken as a whole, provide benefits to Executive at least
reasonably comparable to those discontinued or adversely affected, (A) the
failure by Ceridian to continue in effect, any pension, bonus, incentive, stock
ownership, purchase, option, life insurance, health, accident, disability, or
any other employee compensation or benefit plan, program or arrangement, in
which Executive is participating immediately prior to a Change of Control; or
(B) the taking of any action by Ceridian that would materially and adversely
affect Executive’s participation or materially reduce Executive’s benefits under
any of such plans, programs or arrangements;

 

(5)                                  The failure by Ceridian to provide office
space, furniture, and secretarial support at least comparable to that provided
Executive immediately prior to the Change of Control or the taking of any
similar action by Ceridian that would materially adversely affect the working
conditions in or under which Executive performs his or her employment duties;

 

(6)                                  If Executive’s primary employment duties
are with a Subsidiary, the sale, merger, contribution, transfer or any other
transaction in conjunction with which Parent Corporation’s ownership interest in
such Subsidiary decreases below the level specified in Section 1.07 of Article I
unless (A) this Agreement is assigned to the

 

15

--------------------------------------------------------------------------------


 

purchaser/transferee with the provisions of Article VII in full force and effect
and operative as if a Change of Control has occurred with respect to the
purchaser/transferee as Parent Corporation immediately after the
purchase/transfer becomes effective, and (B) such purchaser/transferee has a
creditworthiness reasonably equivalent to Parent Corporation’s; or

 

(7)                                  Any material breach of this Agreement by
Ceridian.

 

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness.  Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event constituting Good Reason hereunder.

 

(g)                                 “Other Agreements” means any agreement,
contract or understanding heretofore or hereafter entered into between Executive
and Ceridian for the direct or indirect provision of compensation to Executive.

 

(h)                                 “Potential Change of Control” shall be
deemed to have occurred if the event set forth in any one of the following
subsections shall have occurred: (A) Ceridian enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control; (B)
Ceridian or any person or entity publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change of
Control; (C) any person becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Ceridian
representing 15% or more of either the then outstanding shares of common stock
of Ceridian or the combined voting power of Ceridian’s then outstanding
securities; or (D) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change of Control has occurred.

 

7.02                        Termination by Executive.  The termination of
Executive’s employment as described in Section 7.01(d)(2) shall be accomplished
by, and effective upon, Executive giving written notice to Ceridian of
Executive’s decision to terminate.  Except as otherwise expressly provided in
this Agreement, upon the exercise of said right, all obligations and duties of
Executive under this Agreement shall be of no further force and effect.

 

7.03                        Change of Control Termination Payment.

 

(a)                                  In the event of a Change of Control
Termination, Ceridian shall, within five days of such termination, make a lump
sum payment to Executive in an amount equal to three times the sum of (i) 12
months of Base Salary at the rate in effect at the time of Executive’s
termination (without giving effect to any reduction in Base Salary constituting
Good Reason), (ii) the bonus, if any, that Executive would have earned under all
applicable Ceridian bonus plans for the year in which the termination occurs had
“superior” goals been achieved

 

16

--------------------------------------------------------------------------------


 

(without giving effect to any reduction in bonus opportunity constituting Good
Reason), (iii) the annual perquisite cash adder Executive would have received in
the year in which the termination occurs (without giving effect to any reduction
in the annual perquisite cash adder constituting Good Reason), (iv) the highest
annual aggregate amount of basic and performance matching contributions made by
Ceridian on behalf of Executive into the Ceridian Corporation Savings and
Investment Plan (“401(k) Plan”) over the last three fiscal years prior to
termination of Executive, and (v) the highest annual aggregate amount of 401(k)
Restoration Match (as defined in the Ceridian Corporation Deferred Compensation
Plan (“DCP”)) and Supplemental Matching Credit (as defined in the DCP) made by
Ceridian on behalf of Executive into the DCP over the last three fiscal years
prior to termination of Executive.  Ceridian shall also pay to Executive, within
five days of such termination, a prorated portion of Executive’s bonus
compensation for the fiscal year in which the Change of Control Termination
occurs (assuming that any applicable performance objectives were achieved at the
“target” level of performance and without giving effect to any reduction in
bonus opportunity constituting Good Reason) calculated by multiplying (A) the
maximum achievable amount of such bonus compensation by (B) a fraction, the
numerator of which is the number of days in the applicable fiscal year through
the date of termination and the denominator of which is 365.

 

(b)                                 Neither the payments made to Executive
pursuant to this Section 7.03 nor any other compensation to be provided to
Executive by Ceridian pursuant to this Agreement or any Other Agreement or
Benefit Plan which may be considered Change of Control Compensation shall be
subject to any limitation on Change of Control Compensation which may otherwise
be expressed in any such Other Agreement or Benefit Plan.

 

(c)                                  Following a Change of Control Termination,
Ceridian shall provide Executive with outplacement services suitable to the
Executive’s position for a period of three years or, if earlier, until the first
acceptance by the Executive of an offer of employment.  Following a Change of
Control Termination, Ceridian shall reimburse Executive for all customary
relocation expenses incurred by Executive in one move out of Executive’s state
of residence within the one year period following such Change of Control
Termination.

 

(d)                                 In the event of a Change of Control
Termination, all outstanding Ceridian options and other equity awards held by
Executive shall become fully vested and exercisable and, if applicable, free
from all restrictions.

 

(e)                                  The payments and benefits described in this
Article VII shall be conditioned upon Executive executing (and not effectively
rescinding) a release of claims against Ceridian substantially identical to that
attached as Exhibit A hereto.]

 

17

--------------------------------------------------------------------------------


 

7.04                        Tax Reimbursement.

 

(a)                                  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payments or
distributions by Ceridian, any person or entity whose actions result in a Change
of Control or any person or entity affiliated with the Company or such person or
entity, to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any payments required under this
Section 7.04) (collectively, the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (and any interest or penalties imposed with respect to such taxes),
including any income taxes and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(b)                                 Subject to the provisions of Section
7.04(d), all determinations required to be made under this Section 7.04,
including whether and when a Gross-Up Payment is required and the amount such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by Ceridian’s external auditors (the “Accounting
Firm”), which shall provide detailed supporting calculations both to Ceridian
and Executive within 15 business days of the receipt of notice from Executive
that there has been a Payment, or such earlier time as is requested by
Ceridian.  In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control,
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the “Accounting Firm” hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by Ceridian.  Any Gross-Up Payment, as
determined pursuant to this Section 7.04, shall be paid by Ceridian to Executive
within five days of the receipt of the Accounting Firm’s determination.  Any
determination by the Accounting Firm shall be binding upon Ceridian and
Executive.

 

(c)                                  As a result of uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
should have been made by Ceridian will not have been made (“Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that Ceridian exhausts its remedies pursuant to Section 7.04(d) and Executive
thereafter is required to make a payment of any additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such

 

18

--------------------------------------------------------------------------------


 

Underpayment shall be promptly paid by Ceridian to or for the benefit of
Executive.

 

(d)                                 Executive shall notify Ceridian in writing
of any claim by the Internal Revenue Service or any other taxing authority that,
if successful, would require the payment by Ceridian of any Gross-Up Payment. 
Such notification shall be given as soon as practicable but no later than ten
business days after Executive knows of such claim and shall apprise Ceridian of
the nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the
thirty-day period following the date on which it gives such notice to Ceridian
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If Ceridian notifies Executive in writing prior
to the expiration of such period that it desires to contest such claim,
Executive shall:

 

(i)                                     give Ceridian any information reasonably
requested by Ceridian relating to such claim;

 

(ii)                                  take such action in connection with
contesting such claim as Ceridian shall reasonably request in writing from time
to time, including accepting legal representation with respect to such claim by
an attorney reasonably selected by Ceridian;

 

(iii)                               cooperate with Ceridian in good faith in
order to effectively contest such claim; and

 

(iv)                              permit Ceridian to participate in any
proceedings relating to such claim;

 

provided, however, that Ceridian shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 7.04(d), Ceridian shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Ceridian shall determine;
provided further, however, that if Ceridian directs Executive to pay such claim
and sue for a refund, Ceridian shall advance the amount of such payment to
Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax

 

19

--------------------------------------------------------------------------------


 

(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, Ceridian’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(e)                            If, after the receipt by Executive of an amount
advanced by Ceridian pursuant to Section 7.04(d), Executive becomes entitled to
receive any refund with respect to such claim, Executive shall (subject to
Ceridian’s complying with the requirements of Section 7.04(d)) promptly pay to
Ceridian the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto).  If, after the receipt by Executive of
an amount advanced by Ceridian pursuant to Section 7.04(d), a determination is
made that Executive shall not be entitled to any refund with respect to such
claim and Ceridian does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

7.05                        Interest.  In the event Ceridian does not make
timely payment in full of the Change of Control Termination Payment described in
Section 7.03, Executive shall be entitled to receive interest on any unpaid
amount at the lower of:  (a) the prime rate of interest (or such comparable
index as may be adopted) established from time to time by the Bank of America
National Trust and Savings Association, New York, New York or its successor in
interest; or (b) the maximum rate permitted under Section 280G(d)(4) of the
Internal Revenue Code.

 

7.06                        Attorneys’ Fees.  In the event Executive incurs any
legal expense to enforce or defend his or her rights under this Article VII of
this Agreement, or to recover damages for breach thereof, Executive shall be
entitled to recover from Ceridian any expenses for attorneys’ fees and
disbursements incurred. Such payments shall be made within five (5) business
days after delivery of Executive’s written requests for payment accompanied with
such evidence of fees and expenses incurred as Ceridian reasonably may require.

 

7.07                        Benefits Continuation.  In the event of a Change of
Control Termination, Executive shall, until age 65, be entitled to receive from
Ceridian health, dental, accidental death and dismemberment, and life insurance
coverage substantially equivalent to the coverage Executive had on the day
immediately prior to the Change of Control, including any coverage then in
effect for Executive’s spouse, domestic partner or

 

20

--------------------------------------------------------------------------------


 

dependents.  Executive shall be required to pay no more for the above mentioned
benefits than the amount Executive would have been required to pay had Executive
continued to be an active employee of Ceridian.  If continuation of any of such
coverage is made available to employees terminating at age 55 with 15 or more
years of service, Executive shall be required to pay no more for continuation
than is required of such employees on the day immediately prior to the Change of
Control.  If the provision of any such coverage to Executive causes inclusion of
any amount in Executive’s gross income that would not have been so included had
Executive received such coverage as an active employee, Ceridian shall pay
Executive the amount necessary to wholly offset the federal and state income
taxes attributable to such amount and the tax reimbursement amounts paid
pursuant to this sentence.

 

7.08                        Mitigation; Offset.  Following a Change of Control
Termination, Executive is not required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by pursuant to this
Article VII.  The amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by Executive as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by Executive to Parent Corporation, any
Subsidiary or otherwise.

 

ARTICLE VIII

 

CHANGE OF SUBSIDIARY STATUS

 

In the event that, prior to a Change of Control: (a) a Subsidiary is sold,
merged, contributed, or in any other manner transferred, or if for any reason
Parent Corporation’s ownership interest in any such Subsidiary falls below the
level specified in Section 1.07, (b) Executive’s primary employment duties are
with the Subsidiary at the time of the occurrence of such event, and (c)
Executive does not, in conjunction therewith, transfer employment directly to
Parent Corporation or another Subsidiary, then:

 

(1)                                  If Executive gives his or her written
consent to the assignment of this Agreement to such Subsidiary, or to the
purchaser or new majority interest holder of such Subsidiary, (and such
assignment is accepted) this Agreement shall remain in full force and effect
between Executive and the assignee, except that the provisions of Article VII of
this Agreement shall become null and void;

 

(2)                                  If such assignment is not accepted by the
Subsidiary or purchaser, then this Agreement shall be deemed to have been
terminated by Ceridian without cause pursuant to Section 4.03 of Article IV; and

 

(3)                                  In all other cases, this Agreement shall be
deemed terminated for cause pursuant to Section 4.02 of Article IV.

 

21

--------------------------------------------------------------------------------


 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.01                        No Adequate Remedy.  The parties declare that it is
impossible to measure in money the damages which will accrue to either party by
reason of a failure to perform any of the obligations under this Agreement and
therefore injunctive relief is appropriate.  Therefore, if either party shall
institute any action or proceeding to enforce the provisions hereof, such party
against whom such action or proceeding is brought hereby waives the claim or
defense that such party has an adequate remedy at law, and such party shall not
urge in any such action or proceeding the claim or defense that such party has
an adequate remedy at law.

 

9.02                        Successors and Assigns.  Except as otherwise
provided in Article VIII, this Agreement shall be binding upon and inure to the
benefit of the successors and assigns of Parent Corporation and each Subsidiary,
whether by way of merger, consolidation, operation of law, assignment, purchase
or other acquisition of substantially all of the assets or business of Ceridian,
and any such successor or assign shall absolutely and unconditionally assume all
of Ceridian’s obligations hereunder.

 

9.03                        Notices.  All notices, requests and demands given to
or made pursuant hereto shall, except as otherwise specified herein, be in
writing and be delivered or mailed to any such party at its address:

 

(a)                                  Ceridian Corporation

3311 East Old Shakopee Road

Minneapolis, Minnesota 55425-1640

Attention:  Office of General Counsel

 

(b)                                 In the case of Executive shall be:

 

At the address listed on the last page of this Agreement.

 

Either party may, by notice hereunder, designate a changed address.  Any notice,
if mailed properly addressed, postage prepaid, registered or certified mail,
shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

 

9.04                        Captions.  The various headings or captions in this
Agreement are for convenience only and shall not affect the meaning or
interpretation of this Agreement.

 

9.05                        Governing Law.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota and any and every legal proceeding arising out of or in connection
with this Agreement shall be brought in the appropriate courts of the State of
Minnesota, each of the parties hereby consenting to the

 

22

--------------------------------------------------------------------------------


 

exclusive jurisdiction of said courts for this purpose.  The parties hereto
expressly recognize and agree that the implementation of this Governing Law
provision is essential in light of the fact that Parent Corporation’s corporate
headquarters and its principal executive offices are located within the State of
Minnesota, and there is a critical need for uniformity in the interpretation and
enforcement of the employment agreements between Ceridian and its senior
executives.

 

9.06                        Construction.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

 

9.07                        Waivers.  No failure on the part of either party to
exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.

 

9.08                        Modification.  Any changes or amendments to this
Agreement must be in writing and signed by both parties.

 

9.09                        Entire Agreement.  This Agreement constitutes the
entire agreement and understanding between the parties hereto in reference to
all the matters herein agreed upon.  This Agreement replaces in full all prior
employment or Change of Control agreements or understandings of the parties
hereto with respect to such subject matter, and any and all such prior
agreements or understandings are hereby rescinded by mutual agreement.

 

[Remainder of Page Left Intentionally Blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

EXECUTIVE

CERIDIAN CORPORATION

 

 

 

/s/ Douglas C. Neve

 

By:

/s/ Gary M. Nelson

 

Douglas C. Neve

 

Gary M. Nelson

Title: Executive Vice President and
Chief Financial Officer

 

Executive Vice President, Chief
Administrative Officer, General
Counsel and Corporate Secretary

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

I, Douglas C. Neve, in consideration of the payments of $               subject
to appropriate withholding, which includes compensation to which I would not be
otherwise entitled, do, except as specifically provided below, hereby fully and
completely release and waive any and all claims, complaints, causes of action or
demands of whatever kind which I have or may have against Ceridian Corporation,
its predecessors, successors, subsidiaries and affiliates and all past and
present members of the Board of Directors, officers, employees and agents of
those persons and companies (“Ceridian”) arising out of any actions, conduct,
decisions, behavior or events occurring up to the date of my execution of this
Release.

 

I understand and accept that this Release specifically covers but is not limited
to any and all claims, complaints, causes of action or demands which I have or
may have against the above-referenced released parties relating in any way to
the terms, conditions and circumstances of my employment up to the date of my
signature below, any form of employment discrimination prohibited under any
state’s human rights act, Title VII of the Federal Civil Rights Act of 1964 and
the Federal Age Discrimination in Employment Act.  I further understand that
this Release extends to but is not limited to all claims which I may have based
on statutory or common law claims for negligence or other breach of duty,
wrongful discharge, breach of contract, breach of any express or implied
promise, misrepresentation, fraud, retaliation, breach of public policy,
infliction of emotional distress, defamation, promissory estoppel, failure to
pay wages or any other theory, whether legal or equitable. Notwithstanding the
foregoing, I do not waive my rights to (i) enforce the performance by Ceridian
of its obligations under the Executive Employment Agreement between myself and
Ceridian (including, without limitation, the obligation to make the payments and
provide the benefits described in Article VII thereof if applicable), (ii) any
pension or other employee benefits payable pursuant to the terms of the
applicable plans of Ceridian or any affiliate, which benefits shall be paid or
provided in accordance with the terms of such plans or (iii) indemnification
from Ceridian with respect to my service with Ceridian, whether provided
pursuant to Ceridian’s bylaws or otherwise.

 

Nothing contained herein, however, shall be construed to prohibit me from filing
a charge with the Equal Employment Opportunity Commission, but my release
includes a release of my right to file a court action or to seek individual
remedies or damages in any Equal Employment Opportunity Commission-filed court
action, and my release of these rights shall apply with full force and effect to
any proceedings arising from or relating to such a charge.

 

I agree that my only remedy for any dispute I have about the enforceability of
this Release shall be to submit that dispute to final and binding arbitration in
accordance with the rules of the American Arbitration Association.  Ceridian and
I agree that I must send written notice of any claim to Ceridian by certified
mail, return receipt requested.  Written notice to Ceridian shall be sent to its
Secretary at 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640.

 

1

--------------------------------------------------------------------------------


 

I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to Office of the General Counsel,
Ceridian Corporation, 3311 East Old Shakopee Road, Minneapolis, MN 55425-1640,
within fifteen (15) calendar days of the date of my signature below.  Upon the
expiration of fifteen (15) calendar days from the date indicated below, if I
have not rescinded this Release, then Ceridian Corporation shall promptly
deliver to me the above-referenced payment, subject to appropriate withholding,
this Release being contingent upon payment of that sum.

 

If sent by mail, the rescission must be:

 

•              Postmarked within the 15 calendar-day period;

•              Properly addressed to Ceridian; and

•              Sent by certified mail, return receipt requested.

 

By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given.  I have had 21 days in which to consider this
agreement.  By my signature below, I further acknowledge that I have been
provided a full opportunity to review and reflect on the terms of this Release
and to seek the advice of legal counsel of my choice, which advice I have been
encouraged to obtain.

 

If I do not execute this Release within 30 days after I receive it, the offer
Ceridian has made for a payment herein is null and void.

 

Date:

 

 

 

 

 

Douglas C. Neve

 

2

--------------------------------------------------------------------------------